Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 03, 2016

The Court of Appeals hereby passes the following order:

A16A1315, A16A1316. ROYLEE SMITH v. THE STATE.

      Roylee Smith pled guilty to false imprisonment, criminal damage to property,
battery, simple battery, and domestic violence simple battery in 2011. Smith was
sentenced to seven years, one year to serve with the balance probated. In 2012,
Smith’s probation was revoked for the commission of a new felony offense and the
violation of a special condition of his probation. On November 18, 2015, Smith filed
a pro se motion for out of time appeal and hearing related to the probation revocation.
The trial court denied the motion, and Smith filed his notice of appeal, which appeal
was docketed in this Court as Case No. A16A1315. Because the underlying subject
matter of Smith’s appeal is the revocation of his probation, he was required to file an
application for discretionary appeal in order to obtain review of the order he
challenges in this Court. See OCGA § 5-6-35 (a) (5); Jones v. State, 322 Ga. App.
269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105 (485 SE2d 214)
(1997). His failure to do so deprives us of jurisdiction over this appeal.
      In Case No. A16A1316, Smith filed a notice of appeal on December 29, 2015,
challenging an order entered by the trial court on November 23, 2015. The record
contains three orders dated November 23, 2015, and Smith did not specify the
order(s) he intended to appeal. Nonetheless, we lack jurisdiction over this appeal
because it is untimely. A notice of appeal must be filed within 30 days after entry of
an appealable order. See OCGA § 5-6-38 (a). Pretermitting whether the orders were
subject to direct appeal, Smith filed his notice of appeal 36 days after entry of the
orders, thus his appeal is untimely. The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Accordingly, we lack jurisdiction to
consider these appeals, which are hereby DISMISSED.




                                   Court of Appeals of the State of Georgia
                                                                        05/03/2016
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.